DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2021 is being considered by the examiner.


Reason for Allowance

Claims 1-13, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 06/03/2021 and a thorough search the closest prior arts Jones et al. (Patent No.: US 5,075,789 A), in view of Butzloff (US 20180345034 A1), and in further view of HANABUSA (US 2014/0002664 A1),  and in further view of Hoang (US 2016/0050736 A1), and in further view of Lebens et al. (US 2013/0141635 A1), and in further view of Doar et al.  (Patent No.: US 8,933,916 B1), and in further view of Devyver et al. (Patent No.: US 9,622,326 B1), and in further view of Bonnier et al. (US 2017/0229059 A1), and in further view of Yoshioka et al. (US 2015/0362772 A1), and in further view of Garner et al. (US 2007/0091432 A1), and in further view of Haddick et al. (US 2013/0127980 A1), and in further view of Hue et al. (US 2016/0216514 A1), and in further view of Tanaka (US 2010/0026970 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the emission device comprises a screen with the screen being adapted to emit the light in a pulsed manner with a peak illuminance greater than 2000 lux as claimed in claim 1. 

The dependent claims 2-13, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628